IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39086

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 410
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 26, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DAVID EVERETT NORTHRUP,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of four years, for felony domestic violence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       David Everett Northrup pled guilty to felony domestic violence.         I.C. §§ 18-903(a),
918(2), 918(4). In exchange for his guilty plea, an additional charge and sentencing enhancement
were dismissed. The district court sentenced Northrup to a unified term of ten years, with a
minimum period of confinement of four years. 1 Northrup appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

1
      Northrup also pled guilty to misdemeanor violation of a no-contact order. However this
judgment of conviction and sentence are not challenged on appeal.

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Northrup’s judgment of conviction and sentence are affirmed.




                                                   2